In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, entered November 24, 1964, which dismissed the writ after a hearing, and remanded him to the custody of respondent. Judgment affirmed, without costs. Habeas corpus is not the proper remedy for testing the sufficiency of an indictment under the circumstances of this case (People ex rel. Wachowicz v. Martin, 293 N. Y. 361, 366). However, we have reviewed relator’s contentions and find that the indictment is sufficient (People v. Langford, 16 N Y 2d 32). Beldó ck, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.